 EMERY INDUSTRIES, INC. (DICE ROAD)51managerial employees, guards, watchmen, and supervisors as definedin the Acts constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]8 The warehousing operations are under the direct supervision of Marvin Jones, ware-house superintendent.The record shows that when Jones is absent, or not available, heleaves specific instructions as to work assignments which are carried out by Truck Fore-man Anderson and Assistant Warehouse Supervisor Dale. It appears that neither Dalenor Anderson has the authority to transfer, discipline, or discharge employees, and incarrying out their duties, follow instructions set_ down by Jones.The record furthershows that when Jones is absent one of the Employer's officers takes charge and Dale andAnderson are expected to discuss any problems which arise with the officials in question.The Employer contends that Dale and Anderson are in effect leadmen who merely followroutine directions in carrying out orders and should be included in the unit.As the recorddoes not show that either Anderson or Dale hire, discharge, responsibly direct employees,or have any of the other attributes of supervisory authority, we shall include them inthe unit.Emery Industries,Inc. (Dice Road)andUnited Emery Indus-tries Employees Committee(Dice Road),Petitioner.Case No.21-RC-8373.July 28, 1964DECISION AND ORDER AMENDING CERTIFICATIONOF REPRESENTATIVEOn June 25, 1963, pursuant to a Stipulation for Certification UponConsent Election, a representation election was held among the Em-ployer's production and maintenance employees at its Santa FeSprings, California, plant.As a result of this election, the RegionalDirector, on July 3, 1963, certified United Emery Industries Em-ployees Committee (Dice Road), the Petitioner herein,' as exclusivebargaining representative of the aforementioned employees.OnMay 13, 1964, the Petitioner filed the instant motion to amend thecertification to designate "Emery Unit of Local 509, UAW," as certi-fied representative of the Employer's employees.On June 1, 1964,the Employer filed a memorandum in opposition. 'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members -Leedom' andBrown].-In its motion, the Petitioner alleged that on or about April 8, itmailed a notice to all of its members stating that : a special member-ship meeting would be held to decide whether the Petitioner shouldaffiliate with Local 509, UAW; pursuant to said notice, a special meet-ing of its members was held on April 18, 1964, attended by 19 of the3No other labor organization appeared on the ballot.148 NLRB No. 8. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD25 members -of the Union; a resolution providing for affiliation withtheUAW was presented to the members; in accordance with thePetitioner's constitution and bylaws, a vote by secret ballot was takenon the resolution; the resolution was passed by a vote of 17 votes for,and 2 against; after this resolution was passed, all assets and prop-erty of the Petitioner were transferred to the Emery Unit of Local509,UAW ; on the same date, International Union, United Auto-mobile, Aerospace, and Agricultural Implement Workers of America,Local 509, AFL-CIO, accepted said affiliation; 2 on April 20, Peti-tioner wrote the Employer and demanded recognition under its newname; and the Employer refused to recognize the Petitioner under itsnew name and with its new affiliation 3In its memorandum in opposition to motion for amendment ofcertification, the Employer, while not controverting the facts set forthin the Petitioner's motion, asserted that the Petitioner is requestingnot merely a change of name of the certified union, but is, in fact,designating a new affiliation with another-union, and that the motiontherefore raises a question concerning representation which can beresolved only by the filing of a representation petition.We find no merit in the Employer's objections to the Petitioner'smotion.The allegations contained in the motion, which are not deniedby the Employer,' establish in our view that the Emery Unit of Local509, UAW, is but a continuation of the certified representative herein.Thus, the certified representative was an unaffiliated union which, asstated in the affiliation resolution, sought to obtain the benefits whichitwas believed would derive from affiliation with an internationalunion ; the certified union took formal steps to make certain that amajority of its membership approved of such action, and, in order toinsure that there would be no loss of identity of the certified local, itobtained assurances from Local 509, UAW, that the Emery Unitwould become an "autonomous and separate" unit within Local 509.Finally, the certified representative, in seeking recognition of its newaffiliation,made it perfectly clear that, despite its new affiliation, the"officers and functional leaders" of the local would remain the same,Y In a letter to the United Emery Industries Employees Committee dated April 7, 1904,Clarence EWright, financial secretary and service representativeofLocal 509, UAW,stated that"it is understood that the United Emery Industries Employees Committee willbecome an autonomous and separate unit of Local509, UAW, withall the rights andprivileges accorded by the Constitution of the International Union."3In its letter of April 20, the Petitioner advised the Employer,in part, that"From thisdate on, the name of the union has been changed to Emery (Industries)Unit of Local 509,UAW-API-CIO. Allofficers and functional leaders remain the same,and we anticipate nochange in our day-to-day relationship with the company.The continuity of organizationin the Local Union has been completely preserved,and we intend to honor fully all con-tractual commitments with the company.Please note for your records the change, in thename of the contracting union."The Employer did not contest the truth of thesestatements..In the absence of any substantial factual issues, we find no merit in the Employer'sposition that a hearing is required. OREGON LABOR-MANAGEMENT RELATIONS BOARD53there would be no change in the day-to-day relationships with theEmployer, and the newly affiliated local would honor all contractualcommitments with the Employer. In these circumstances, as we be-lieve that the requested substitution would insure to employees thecontinuity of their present organization and representation, we shallgrant the Petitioner's motion and substitute Emery Unit of Local 509,UAW, for United Emery Industries Employees Committee (DiceRoad) as certified representative of the employees in the unit 5 Suchamendment of the certification is not, however, to be considered as anew certification or recertification.[The Board amended the Certification of Representative issued toUnited Emery Industries Employees Committee (Dice Road) in CaseNo. 21-RC-8373 by substituting "Emery Unit of Local 509, UAW"for "United Emery Industries Employees Committee (Dice Road,) ".]8 SeeClimax Molybdenum Company,146 NLRB 508;Minnesota Mining and Manufac-turing Company,144 NLRB 419.Oregon Labor-Management Relations BoardandBarbur Boule-vard Flying A Truck Stop and Automotive Garage&ServiceStation Employees Local No. 255 and Robert Ferguson, Em-ployee of Barbur Boulevard Flying A Truck Stop.Case No.AO-75. July 29, 1964ADVISORY OPINIONThis is a petition filed by the Oregon Labor-ManagementRelationsBoard, herein called the State Board, for an Advisory Opinion inconformity with Sections 102.98 and 102.99 of the National LaborRelations Board's Rules and Regulations,Series 8, asamended.In pertinent part, the petition alleges as follows:1.There is presently pending before the State Board a decertifica-tion petition (Case No. 1-64) involving Barbur Boulevard Flying ATruck Stop, herein called the Employer, and Automotive Garage &Service Station Employees Local No. 255, herein called the Union.The petition had been filed by Robert Ferguson, an employee of theEmployer.At the hearing before the State Board, the Employerand Union stipulated as to the nature of the Employer's business andits commerce data.2.The Employer is a truck stop and service station engaged atPortland, Oregon, in selling gasoline, diesel fuel oil, and automotiveaccessories, and in rendering services such as lubrication of vehicles.All sales of diesel fuel oil and gasoline are made at one rate exceptthat purchasers of more than 25 gallons of gasoline pay the "truck148 NLRB No. 11.